Non-Compliant Amendments
Claim(s) 5 
The amendments are not in accordance with 37 CFR 1.121 because the markup does not indicate changes being made relative to the immediate prior version of the claim(s) (see MPEP 714).
In other words, if the amendment markups were to be effectively reversed (i.e., underlined text is omitted and strikethrough text is added), the resulting claim would not match the most, immediate prior version of the claim of record. Consequently, the claim amendment markup is being applied to a version of the claim that is not the correct version. 
Claim 5 as amended on 2020-10-06 (previously entered):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claim 5 as amended on RCE 2021-02-16:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	More particularly, the previous version of record of claim 5 no longer has the word “latency” in it and therefore the claim 5 amendments in RCE 2021-02-16 are modifying a wrong version of the claim.
The example provided above is not necessarily exhaustive; there may be other instances claim markup is applied to claims that are not the immediate prior version of the claim. Examiner urges the Applicant to carefully review the claim amendments and verify amendments/markups are being applied to most recent version of the claim(s) of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415